Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comments
The examiner notes transit time differences as recited in claim 7 is drawn to the detectable time differences between the signals as received by the system shown in the figure (1).
The examiner notes the decision by the patent board filed 10-22-2021, and the following examiner’s amendment in response.
The period under 37 CFR 90.3 for seeking court review of the decision by the Patent Trial and Appeal Board rendered 10-22-2021 has expired and no further action has been taken by appellant. The proceedings as to the rejected claims are considered terminated; see 37 CFR 1.197(b).
The application will be passed to issue on allowed claim 7.
The examiner withdraws all rejections to all claims.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 has been amended to replace the first line of claim 7 with the text of independent claim 1.

Claims 1-6,9-11,13-20 have been cancelled.


Allowable Subject Matter
Claim 7 is allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement a determining step for specific components based on transit time differences in the prior art monitoring systems using microphones assigned to respective hydraulic powertrain components


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.


The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
January 12, 2022